

117 HR 2562 IH: Solving Our Shortages for Seedlings Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2562IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Bentz (for himself, Mr. Westerman, Mr. Newhouse, and Mr. Gosar) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo address the nationwide shortage of tree seedlings, and for other purposes.1.Short titleThis Act may be cited as the Solving Our Shortages for Seedlings Act or the SOS for Seedlings Act.2.Seedling strategy(a)In generalNot later than 1 year after the date of the enactment of this section, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall develop and implement a national strategy to increase the capacity of Federal, State, Tribal, and private nurseries to address the nationwide shortage of tree seedlings.(b)ElementsThe strategy required under subsection (a) shall—(1)be based on the best available science and data; and(2)identify and address—(A)regional seedling shortages of bareroot and container tree seedlings;(B)regional reforestation opportunities and the seedling supply necessary to fulfill such opportunities; (C)opportunities to enhance seedling diversity and close gaps in seed inventories; and(D)barriers to expanding, enhancing, or creating new infrastructure to increase nursery capacity.3.Federal nurseriesSection 2 of the Act of June 9, 1930 (16 U.S.C. 576a; commonly known as the Knutson-Vandenberg Act), is amended by striking each fiscal year after year ending June 30, 1934, not to exceed $400,000, and inserting each of fiscal years 2021 through 2030, $25,000,000,.4.Loan program for State, Tribal, and private nurseries(a)In generalThe Secretary of Agriculture shall carry out a loan program to make or guarantee qualified nursery loans to eligible entities under this section.(b)ApplicationTo be eligible to receive a qualified nursery loan or loan guarantee under this section, an eligible entity shall submit to the Secretary of Agriculture an application at such time, in such manner, and containing such information as the Secretary may require, including a plan to maintain the genetic and physical quality of seedlings of the eligible entity.(c)PriorityIn making qualified nursery loans or loan guarantees under this section, the Secretary of Agriculture shall give priority to eligible entities that—(1)are small businesses, in particular small businesses located in rural areas;(2)create or support jobs, particularly in rural areas; and(3)serve regions with high demand for reforestation. (d)Qualified nursery projectA loan or loan guarantee under this section may only be used to carry out a qualified nursery project to—(1)develop, expand, enhance, or improve nursery capacity or infrastructure;(2)establish nurseries; or(3)develop or implement quality control measures at nurseries.(e)Loan and loan guarantee terms(1)Amount guaranteedThe portion of a loan that the Secretary of Agriculture may guarantee under this section may not be greater than 80 percent of the principal amount of such loan.(2)RepaymentThe period of repayment for a loan made under this section shall not exceed 20 years.(f)Administrative provisions(1)Limitation on authorityThe total amount of qualified nursery loans made or guaranteed under this section by the Secretary may not exceed $1,000,000,000.(2)DistributionThe Secretary shall ensure, to the maximum extent practicable, that loans made or guaranteed under this section are distributed across diverse geographic regions.(g)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a State, Tribal, or local government; or (B)a domestic private, non-profit, or cooperative organization. (2)NurseryThe term ‘nursery means a State, Tribal, or local government or private owned facility that grows, stores, extracts, or monitors bareroot or container tree seedlings.(3)Qualified nursery loanThe term qualified nursery loan means a low-interest loan, the proceeds of which are used to cover the costs to the borrower of carrying out a qualified nursery project described in subsection (d).